         Case 2:19-cv-05317-JHS Document 17 Filed 07/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM ARROYO,

                         Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 19-5317

 ASPEN CONSTRUCTION SERVICES,
 INC., et al.,

                         Defendants.



                                            ORDER

       AND NOW, this 31st da           f J l 2020,       c     ide a i    f Plai iff    M i     f

Conditional Certification and Facilitation of Court-Authorized Notice and Plai iff         B ief i

Support of Their Motion for Conditional Certification and Facilitation of Court-Authorized Notice

(Doc. No. 10); Defendants O           ii    Plai iff   M i      f    C   di i   al Ce ifica i   a d

Facilitation of Court-A h i ed N ice (D c. N . 14); Plai iff Re l i S                  f Hi M i

for Conditional Certification and Facilitation of Court-Authorized Notice (Doc. No. 15); and in

accordance with the Opinion of the Court issued on this day, it is ORDERED that the Motion for

Conditional Certification and Facilitation of Court-Authorized Notice (Doc. No. 10) is

GRANTED IN PART and DENIED IN PART as follows:

   1. The Court conditionally certifies as set forth in the accompanying Opinion the collective

       action described in Plaintiff s Motion (Doc. No. 10).

   2. No later than August 31, 2020, after meeting and conferring with counsel for Defendants

       regarding the form Notice, Plaintiffs shall submit to the Court a form Notice to be sent to

       all potential opt-in members of the collective action. The Notice and Service of the Notice

       shall be consistent with the directives in the accompanying Opinion.

                                                1
      Case 2:19-cv-05317-JHS Document 17 Filed 07/31/20 Page 2 of 2




3. If the Court approves the form Notice, the Court will inform the parties. From the date of

   such approval, Defendant shall have 30 days           ide Plai iff    c    el   i h a list in

   readable electronic format containing the name, current or last known mailing address,

   current or last known email address, current or last known phone number, date of

   employment, employee identification number, if any, the last four digits of the social

   security number, job title, and date of birth of all persons employed by Defendant as an

   hourly-paid mason/laborer on or after July 30, 2017, so that Plaintiff may serve the Notice

   once the Court approves the form.

4. The C      de ie Plai iff    e e f      li i a i    fc        ica i   be   ee Defe da

   and putative plaintiffs.


                                                BY THE COURT:


                                                /s/Joel H. Slomsky, J.
                                                JOEL H. SLOMSKY, J.




                                            2
